Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the mechanical joint shown in Figs. 26-30 (Species IV) in the reply filed on January 8, 2021 is acknowledged.

Claims 16 & 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 8, 2021.

Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because Figs. 26-30 fail to show:
The “second shaft” coupled with the second end 430b of the housing 430 as recited in claim 17.
The second cap ring 490b welded to the second end 430b of the housing 430 as recited in claim 23.
37 CFR 1.84(p)(5) because Figs. 26-30 do not include the following reference sign(s) mentioned in the description: 452a, 452b. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description fails to describe the first and second channel segments recited in claims 13, 18, 22 & 23; and second cap ring 490b welded to the second end 430b of the housing 430 as recited in claim 23.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 15, 17, 18 & 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 10,132,360.  although the conflicting claims are not identical, they are not patentably distinct from each other because claims 13, 15, 17, 18 & 21-23 are generic to all that is recited in claims 13-15 of U.S. Patent No. 10,132,360.  In other words, claims 13-15 of U.S. Patent No. 10,132,360 fully encompass the subject matter of claims 13, 15, 17, 18 & 21-23 and therefore anticipate claims 13, 15, 17, 18 & 21-23.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 & 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 15 recites the limitation "the first drive ball" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites :the second shaft is coupled with the second end of the housing.”  It is unclear how this is so given that the drawings show the second end 430b of the housing 430 coupled to the second drive ball 450b, and the second shaft is disclosed at page 45, lines 3 & 4 as coupled to the second drive ball 450b.
Claim 21 recites the limitation "the first drive ball" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 17, 21 & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglass, US 1,222,268.  Douglass discloses a mechanical joint for transferring rotational motion from a first shaft (2) to a second shaft (1), comprising: 
a housing (3, 4), the housing having a first end (3) and a second end (4); 
a first channel (14) disposed in the first end; 
a first drive puck (19, 19) disposed in the first channel, the first drive puck comprising a first wing (19), a second wing (19), an inner slot (see in Fig. 2 the space between the wings 19), and a circular outer perimeter having an outer contact surface (see in Fig. 2 the outer surfaces of the wings 19); 
a first drive shaft (6, 7, 13) coupled with the first drive puck, the first drive shaft comprising a first end (6) and a second end (7), the first end pivotably coupled within the inner slot of the first drive puck by a first pin (17, 18, 20, 21), the second end configured to couple with the first shaft; 
a first cap ring (10) comprising a central opening and first and second channel segments (14, see also page 1, lines 74-77), the first cap ring coupled with the first end of the housing with the first drive puck disposed within the first channel and the first and second channel segments, the outer contact surface of the first drive puck slidingly engaged with a bottom surface of the first channel, and the second end of the first drive shaft extending through the central opening of the first cap ring (see Fig. 2); 
wherein the first drive shaft rotates in a first plane (Fig. 3) with respect to the housing about the first pin and rotates in a second plane (Fig. 2) with respect to the housing on the first puck,

wherein Fig. 2 shows the first and second wings of the first drive puck each comprise an inner planar surface forming the inner slot, and the first end of the first drive ball comprises first and second opposite planar surfaces (see in Fig. 2 the outermost surfaces of the bushings 13) slidingly engaged with the inner planar surfaces, respectively, the first pin extending through the first and second opposite planar surfaces and through the inner planar surfaces,
wherein the second shaft is coupled with the second end of the housing.

Claims 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbaum, US 2,104,101.  Rosenbaum shows a mechanical joint for transferring rotational motion from a first shaft to a second shaft, comprising:
a housing (1) comprising an outer casing, a central cavity, a first end and a second end; 
a first drive puck (2) comprising first wing (nominally indicated by one reference numeral 2 in Fig. 2), a second wing (nominally indicated by the other reference numeral 2 in Fig. 2) a circular outer perimeter (3), an outer contact surface, and an inner slot (see Fig. 1);
a first drive shaft (9) comprising a first end (5, 8) and a second end, the first end pivotably coupled with the drive puck by a first pin (10), the second end configured to couple with the first shaft;

wherein the first drive shaft rotates in a first plane (Fig. 2) with respect to the housing about the first pin and rotates in a second plane (Fig. 1) with respect to the housing in the first puck.  

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson, US 5,288,271.  Nelson discloses a mechanical joint (see “a universal joint” at col. 3, line 38) for transferring rotational motion from a first shaft to a second shaft, comprising:
a housing (11), the housing having a first open end (nominally indicated by reference numeral 17 in Fig. 3) and a second end (13);
a first drive puck (18) disposed in the first open end, the first drive puck comprising a first wing (26), a second wing (26), an inner slot (col. 3, line 53), and a circular outer perimeter (see “formed spherically” at col. 4, line 9) having an outer contact surface;
a first drive shaft (16) coupled with the first drive puck, the first drive shaft comprising a first end (19) and a second end (19), the first end pivotably coupled within the inner slot of the first drive puck by a first pin (25), the second end configured to couple with the first shaft;
wherein the first and second wings of the first drive puck each comprise an inner planar surface (20) forming the inner slot, and the first end (19) of the first drive shaft comprises first 
wherein the first drive shaft rotates in a first plane with respect to the housing about the first pin and rotates in a second plane with respect to the housing on the first puck (col. 3, lines 60-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas.  Douglas discloses a mechanical joint comprising every limitation of the claims, but does not expressly disclose duplicating the first end (3) of the housing (3, 4) at the second end (4) thereof. However, such a modification would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere duplication of parts. The duplication of parts for a multiplied effect has no patentable significance and is considered well within the purview and obvious to one of ordinary skill in the art. St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679